715 N.W.2d 886 (2006)
475 Mich. 889
Vincent DiLORENZO and Angela Tinervia, Plaintiffs-Appellants,
v.
Steven M. KIRKPATRICK, Gary Vetter, J. Grant Smith, Bruce Carleton, and Plante & Moran, P.L.L.C., Defendants-Appellees.
Docket No. 130800. COA No. 261748.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the February 14, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.